 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   WILLIAM JESSE GILLIAM,                            Case No. 1:19-cv-01711-DAD-SAB

12                 Plaintiff,                          ORDER REQUIRING PLAINTIFF TO
                                                       SHOW CAUSE WHY CERTAIN
13          v.                                         DEFENDANTS SHOULD NOT BE
                                                       DISMISSED FOR FAILURE TO SERVE IN
14   BARBARA HOPE O’NEILL, et al.,                     COMPLIANCE WITH RULE 4(m) OF THE
                                                       FEDERAL RULES OF CIVIL PROCEDURE
15                 Defendants.
                                                       FOURTEEN DAY DEADLINE
16

17

18                                                I.

19                                PROCEDURAL BACKGROUND

20         William Jesse Gilliam (“Plaintiff”), proceeding pro se, filed this civil rights action

21 pursuant to 42 U.S.C. § 1983 against Barbara Hope O’Neill, the County of Fresno, Phil Larson,

22 Susan B. Anderson, Henry R. Perea, Judy Case McNairy, Deporah Poochigian, Andreas

23 Boregas, Buddy Mendez, Brian Pacheco, Ken Taniguchi, and Elizabeth Diaz (“Defendants”)

24 based on delays in bringing him to trial on allegations that he was a sexually violent predator.

25 An order setting the mandatory scheduling conference filed on December 11, 2019. Plaintiff was

26 ordered to serve the summons and complaint in compliance with Rule 4 of the Federal Rules of
27 Civil Procedure.

28         On February 11, 2020, due to the upcoming scheduling conference, an order issued


                                                   1
 1 requiring Plaintiff to either file proof of service of the summons and complaint on the defendants

 2 or a notice regarding the status of service on the defendants within fourteen days. More than

 3 fourteen days passed without Plaintiff complying with or otherwise responded to the February

 4 11, 2020 order.

 5              On March 4, 2020, findings and recommendations were filed recommending that this

 6 action be dismissed for Plaintiff’s failure to comply with the February 11, 2020 order and failure

 7 to prosecute. Plaintiff was to file objections within fourteen days. On March 10, 2020, proof of

 8 service was returned showing that Brian Pacheco and Buddy Mendez were served on March 6,

 9 2020.1 Plaintiff did file objections to the March 4, 2020 findings and recommendations or

10 otherwise respond.

11                                                             II.

12                                                      DISCUSSION

13              The order setting the mandatory scheduling conference informed Plaintiff that he was to

14 “diligently pursue service of the summons and complaint” and “promptly file proofs of the

15 service.” (ECF No. 4 at 1.) Plaintiff was referred to Rule 4 of the Federal Rules of Civil

16 Procedure regarding the requirement of timely service of the complaint. (Id. at 1-2.) Further,

17 Plaintiff was advised that “[f]ailure to comply may result in the imposition of sanctions,

18 including dismissal of unserved Defendants.” (Id. at 2.)

19              Rule 4(m) of the Federal Rules of Civil Procedure addresses the time requirements for

20 service of the complaint in civil cases. Rule 4(m) provides:

21              If a defendant is not served within 90 days after the complaint is filed, the court--
                on motion or on its own after notice to the plaintiff--must dismiss the action
22              without prejudice against that defendant or order that service be made within a
                specified time. But if the plaintiff shows good cause for the failure, the court
23              must extend the time for service for an appropriate period.
24              Here, Plaintiff has not filed proof demonstrating that Barbara Hope O’Neill, the County

25 of Fresno, Phil Larson, Susan B. Anderson, Henry R. Perea, Judy Case McNairy, Deporah

26 Poochigian, Andreas Boregas, Ken Taniguchi, or Elizabeth Diaz have been served in this action.
27

28   1
         The Court does not address whether the defendants were properly served in this order.


                                                                2
 1 Further, Plaintiff did not timely respond to the order to show cause nor has he filed objections to

 2 the March 4, 2020 findings and recommendations recommending that this action be dismissed

 3 for his failure to comply and failure to prosecute.

 4          Plaintiff is advised that he is required to comply with court orders and filing the two

 5 proofs of service after the deadline had passed to respond to this court’s February 11, 2020 order

 6 was not compliance with the order. Plaintiff has not addressed his failure to serve the summons

 7 and complaint nor did he request an extension of time to do so. At this juncture it appears to the

 8 Court that Plaintiff is not prosecuting this action. Plaintiff is required to file a response to this

 9 order and is advised his failure to do so will result in the Court’s March 4, 2020 findings

10 and recommendation being adopted.

11          Accordingly, Plaintiff is HEREBY ORDERED to show cause in writing within fourteen

12 (14) days from the date of service of this order why Barbara Hope O’Neill, the County of

13 Fresno, Phil Larson, Susan B. Anderson, Henry R. Perea, Judy Case McNairy, Deporah

14 Poochigian, Andreas Boregas, Ken Taniguchi, and Elizabeth Diaz should not be dismissed from

15 this action for Plaintiff’s failure to serve the complaint in compliance with Rule 4(m) of the

16 Federal Rules of Civil Procedure.

17          Plaintiff is further advised that failure to file a response to this order will result in

18 this action being dismissed for failure to obey a court order and failure to prosecute.

19
     IT IS SO ORDERED.
20

21 Dated:     March 25, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


                                                     3
